SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-PIONEER COMPANIES, INC. GAMCO INVESTORS, INC. 8/31/0730,000-35.0000 GAMCO ASSET MANAGEMENT INC. 8/31/07150,500-35.0000 8/31/07151,700-35.0000 8/23/075,70034.8100 GABELLI SECURITIES, INC. GABELLI ASSOCIATES LTD 8/31/0771,463-35.0000 8/23/073,87734.8019 GABELLI ASSOCIATES FUND II 8/31/078,500-35.0000 GABELLI ASSOCIATES FUND 8/31/0784,965-35.0000 8/23/073,00034.8019 MARIO J. GABELLI 8/31/0710,000-35.0000 GABELLI FUNDS, LLC. THE GABELLI GLOBAL DEAL FUND 8/31/07300,000-35.0000 GABELLI ABC FUND 8/31/07200,000-35.0000 (1) THE DISPOSITIONS ON 08/31/07 WERE IN CONNECTION WITH THE ACQUISITION DESCRIBED IN ITEM 5 OF THIS AMENDMENT TO SCHEDULE 13D. UNDER THE TERMS OF THE ACQUISITION, THE ISSUER'S SHAREHOLDERS RECEIVED $35.00 IN CASH FOR EACH SHARE OF ISSUER'S COMMON STOCK.UNLESS OTHERWISE INDICATED, ALL OTHER TRANSACTIONS WERE EFFECTED ON THE NASDAQ STOCK MARKET. (2) PRICE EXCLUDES COMMISSION.
